Exhibit 10.3

Execution Version

 

 

 

LOAN AGREEMENT

between

THE DIRECTOR OF DEVELOPMENT

OF THE STATE OF OHIO

and

INTELLINETICS, INC.

Dated

as of

July 17, 2009

 

 

 



--------------------------------------------------------------------------------

Execution Version

TABLE OF CONTENTS

(The Table of Contents is not a part of this Agreement and is only for
convenience of reference.)

 

          Page  

Preambles

        1      

ARTICLE I

Definitions

  

Section 1.1

   Use of Defined Terms      1   

Section 1.2

   Definitions      1   

Section 1.3

   Certain Words and References      9      

ARTICLE II

Determinations and Representations

  

Section 2.1

   Determinations of the Director      9   

Section 2.2

   Representations and Warranties of the Company      10      

ARTICLE III

Loan; Provision of Project; Conditions to Disbursement

  

Section 3.1

   Loan and Repayment      14   

Section 3.2

   Provision of Project      14   

Section 3.3

   Plans and Specifications; Inspections      15   

Section 3.4

   Company Required to Pay Costs in Event Proceeds Insufficient      15   

Section 3.5

   Completion Date      15   

Section 3.6

   Conditions to Disbursement      16   

Section 3.7

   Postponement of Escrow Disbursement Termination Date      20   

Section 3.8

   Payment of Costs; Indemnification      20      

ARTICLE IV

Additional Covenants and Agreements

  

Section 4.1

   Employment Statement; Job Creation      22   

Section 4.2

   Public Offering      22   

Section 4.3

   Affirmative Covenants of the Company      22   

Section 4.4

   Negative Covenants of the Company      26   



--------------------------------------------------------------------------------

 

  

ARTICLE V

Events of Default and Remedies; Termination

  

Section 5.1

   Events of Default      29   

Section 5.2

   Remedies on Default      31   

Section 5.3

   No Remedy Exclusive      31   

Section 5.4

   Agreement to Pay Expenses and Attorneys’ Fees      32   

Section 5.5

   No Waiver      32      

ARTICLE VI

Miscellaneous

  

Section 6.1

   Term of Agreement      32   

Section 6.2

   Notices      32   

Section 6.3

  

Extent of Covenants of the Director;

No Personal Liability

     33   

Section 6.4

   Binding Effect      33   

Section 6.5

   Amendments and Supplements      .33   

Section 6.6

   Execution Counterparts      33   

Section 6.7

   Severability      33   

Section 6.8

   Captions; Entire Agreement      33   

Section 6.9

   Interpretation      34   

Section 6.10

   Waiver of Jury Trial      34   

Section 6.11

   Governing Law      34    Signatures         35   

Exhibit A—FORM OF NOTE

  

Exhibit B—PROJECT EQUIPMENT

  

Exhibit C— PROJECT INTANGIBLE FACILITIES

  

Schedule 1.2—SCHEDULE OF DEVELOPMENT

  

Schedule 2.2(k)—FINANCIAL STATEMENTS

  

 

ii



--------------------------------------------------------------------------------

LOAN AGREEMENT

THIS LOAN AGREEMENT is made and entered into as of July 17, 2009 by and between
the Director of Development (the “Director”) of the State of Ohio (the “State”),
acting on behalf of the State, and Intellinetics, Inc., an Ohio corporation (the
“Company”), under the circumstances summarized in the following recitals (the
capitalized terms used in the recitals being used therein as defined in Article
I hereof):

A. Pursuant to the Act, the Director is authorized, among other things, to make
loans to assist in the financing of an Eligible Innovation Project.

B. The Company has requested that the Director provide the financial assistance
for the Project hereinafter described.

C. The Director has determined that the Project constitutes an Eligible
Innovation Project and that the financial assistance to be provided pursuant to
this Agreement is appropriate under the Act and will be in furtherance and in
implementation of the public policy set forth in the Act.

D. The financial assistance to be provided pursuant to this Agreement has been
reviewed and approved by the Development Financing Advisory Council and the
Controlling Board, pursuant to the Act.

NOW, THEREFORE, in consideration of the premises and the representations and
agreements hereinafter contained, the Director and the Company agree as follows:

ARTICLE I

Definitions

Section 1.1. Use of Defined Terms. In addition to the words and terms elsewhere
defined in this Agreement or by reference to the Security Documents or other
instruments, the words and terms set forth in Section 1.2 hereof shall have the
meanings therein set forth unless the context or use expressly indicates
different meaning or intent. Such definitions shall be equally applicable to
both the singular and plural forms of any of the words and terms therein
defined.

Section 1.2. Definitions. As used herein:

“Act” means Chapter 166, Ohio Revised Code, as from time to time enacted and
amended.

“Agreement” means this Loan Agreement, as the same may be amended, modified,
supplemented, restated or replaced from time to time.

“Allowable Innovation Costs” means “allowable innovation costs” of the Project
within the meaning of the Act.



--------------------------------------------------------------------------------

“Application” means the Application of the Company submitted to the Director
requesting assistance under the Act and approved as of December 8, 2008.

“Business Day” means any day that is not a Saturday, a Sunday or a day on which
banks are required or permitted to be closed in the State of Ohio and on which
the New York Stock Exchange is not closed.

“City” means the city of Hilliard, Ohio.

“Closing Date” means July 17, 2009, the date of execution and delivery of the
Loan Documents.

“Collateral” shall have the same meaning as defined in the Security Agreement.

“Commitment” means the Commitment Letter between the Director and the Company
dated January 20, 2009.

“Code” means the Internal Revenue Code of 1986, and any successor statute of
similar import, together with all rules and regulations thereunder, as amended,
reformed or otherwise modified from time to time. References to sections or
titles of the Code shall be construed to also refer to successor sections or
titles.

“Completion Date” means the date of completion of the Project, as certified by
the Company pursuant to Section 3.5 hereof.

“Controlling Board” means the Controlling Board of the State.

“Corrective Work” means all activities of removal, response, investigation,
testing, analysis, remediation (including, but not limited to disposal of
Hazardous Substances) taken pursuant to Environmental Requirements (i) to
prevent, abate, or correct a Release or threatened Release of Hazardous
Substances at, about, affecting, or affected by the Project or the Project Site
or (ii) to comply with any and all Environmental Requirements applicable to the
Project or the Project Site or areas at, about, affecting, or affected by the
Project or the Project Site.

“Cost Certification” means a certification of the Company, as of a specified
date, setting forth in reasonable detail the costs incurred and, if appropriate,
to be incurred by the Company in completing the provision of the Project,
including a detail by category of all Allowable Innovation Costs.

“DCB Loan” means the loan in the principal amount of Two Hundred One Thousand
Twenty-Four Dollars ($201,024.00) made by Delaware County Bank and Trust Company
to the Company pursuant to the DCB Loan Documents.

 

2



--------------------------------------------------------------------------------

“DCB Loan Documents” means all documents, instruments and agreements evidencing
or securing the DCB Loan, as the same may be amended, modified, supplemented,
restated or replaced from time to time with the prior written consent of the
Director.

“Development Financing Advisory Council” means the Development Financing
Advisory Council of the State.

“Disbursement Request” means each Disbursement Request in the form of Exhibit A
attached to the Escrow Disbursing Agreement.

“Eligible Innovation Project” means an “eligible innovation project” within the
meaning of the Act and, with respect to the Loan, means the Project.

“Environmental Activity” means any actual or threatened storage, holding,
existence, Release, emission, discharge, transportation or disposal of any
Hazardous Substance from, under, into or on the Project and/or the Project Site
or otherwise relating to the Project and/or the Project Site or any Use of the
Project and/or the Project Site which is regulated by or for which standards of
conduct or liability are imposed by any Environmental Requirements.

“Environmental Laws” means the Comprehensive Environmental Response,
Compensation and Liability Act (“CERCLA”), 42 U.S.C. §9601 et seq., the Resource
Conservation and Recovery Act, 42 U.S.C. §6901 et seq., the Hazardous Materials
Transportation Act, 49 U.S.C. §5101 et seq., the Toxic Substances Control Act,
15 U.S.C. §2601 et seq., the Federal Water Pollution Control Act (Clean Water
Act), 33 U.S.C. §1251 et seq., the Clean Air Act, 42 U.S.C. §7401 et seq.,
regulations promulgated thereunder, and any other federal, state, county,
municipal, local or other statute, law, principles of common law, ordinance or
regulation and any consent decrees, settlement agreements, judgments, orders,
directives, policies or programs issued by or entered into with a Governmental
Authority which may relate to or deal with (i) pollution or pollution control;
(ii) protection of human health from exposure to regulated substances;
(iii) protection of the environment; (iv) the presence, use, management,
generation, manufacture, processing, extraction, treatment, recycling, refining,
reclamation, labeling, packaging, sale, transport, storage, collection,
distribution, disposal or release or threat of release of regulated substances;
(v) the presence of contamination; (vi) the protection of endangered species;
and (vii) the protection of environmentally sensitive areas. References to
sections or titles of any Environmental Law shall be construed to also refer to
successor sections or titles.

“Environmental Requirements” means all present and future laws, including but
not limited to Environmental Laws, authorizations, judgments, decrees,
concessions, grants, orders, franchises, agreements and other restrictions and
requirements (whether or not arising under statutes or regulations) relating to
any Hazardous Substances or Environmental Activity.

“ERISA” means the Employee Retirement Income Security Act of 1974, as the same
may be amended or supplemented from time to time, and any successor statute of
similar import, and the rules and regulations thereunder, as from time to time
in effect.

 

3



--------------------------------------------------------------------------------

“ERISA Affiliate” means at any time, the Company and all members of a controlled
group of corporations and all trades or businesses (whether or not incorporated)
under common control and all other entities which, together with the Company,
are treated as a single employer under Section 414(b) and/or (c) of the Internal
Revenue Code.

“Escrow Account” means the Escrow Account as defined in the Escrow Disbursing
Agreement.

“Escrow Agent” means The Huntington National Bank, in its capacity as Escrow
Agent under the Escrow Disbursing Agreement.

“Escrow Disbursement Date” means each date upon which Escrow Funds are disbursed
to, or for the benefit of, the Company from the Escrow Account pursuant to the
Escrow Disbursing Agreement, and the final Escrow Disbursement Date shall not be
later than July 30, 2010. There shall not be more than one (1) Escrow
Disbursement Date in any thirty (30) day period.

“Escrow Disbursement Termination Date” means July 30, 2010, or such subsequent
date as may be established by the Director in writing in accordance with
Section 3.7 hereof for the disbursement of the Loan.

“Escrow Disbursing Agreement” means the Escrow Disbursing Agreement of even date
herewith among the Company, the Director and the Escrow Agent, as the same may
be amended, modified, supplemented, restated or replaced from time to time.

“Escrow Funding Date” means each date proceeds of the Loan are funded to the
Escrow Account in accordance with the terms of this Agreement and the Escrow
Disbursing Agreement. There shall not be more than two (2) Escrow Funding Dates.

“Escrow Funds” means the proceeds of the Loan disbursed into the Escrow Account
in accordance with the terms of this Agreement and the Escrow Disbursing
Agreement.

“Event of Default” means any of the events described as an event of default in
Section 5.1 hereof.

“Final Cost Certification” means the Cost Certification dated as of the
Completion Date.

“Governing Instruments” means the articles of incorporation and code of
regulations of the Company and the Guarantor.

“Governmental Authority” means, collectively, the United States of America, the
State, any political subdivision thereof, any municipality, and any agency,
department, commission, board or bureau of any of the foregoing having
jurisdiction over the Project and/or the Project Site.

 

4



--------------------------------------------------------------------------------

“Guarantor” means The Avatar Group, Inc., an Ohio corporation and wholly-owned
subsidiary of the Company.

“Guaranty” means the Guaranty of Payment by the Guarantor in favor of the
Director, of even date herewith, as the same may be amended, modified,
supplemented, restated or replaced from time to time.

“Hazardous Substances” means:

 

  (a) any “hazardous substance” as defined in §101(14) of CERCLA (42 U.S.C.
§9601(14)) or regulations promulgated thereunder;

 

  (b) any “solid waste”, “hazardous waste”, “infectious waste”, “pollutant”, or
“hazardous air pollutant”, as such terms are defined in any Environmental Law at
such time;

 

  (c) asbestos, urea-formaldehyde, polychlorinated biphenyls, source, special
nuclear or by-product material, chemical waste, radioactive material,
explosives, known carcinogens, petroleum products and by-products and other
dangerous, toxic or hazardous pollutants, contaminants, chemicals, material or
substances listed or identified in, or regulated by, any Environmental Law; and

 

  (d) any additional substances or materials which at such time are classified
or considered to be hazardous or toxic under any Environmental Law.

“Intercreditor Agreement” means the Intercreditor Agreement among the Company,
the Director and the Delaware County Bank and Trust Company, of even date
herewith, as the same may be amended, modified, supplemented, restated or
replaced from time to time.

“Landlord Waiver” means the Landlord Waiver between the Director and Dividend
Drive, LLC, of even date herewith, as the same may be amended, modified,
supplemented, restated or replaced from time to time.

“Loan” means the loan by the Director to the Company in the total sum of the
Loan Amount, to be disbursed pursuant to the terms hereof and the Escrow
Disbursing Agreement.

“Loan Amount” means the lesser of (i) $1,012,500 and (ii) 75% of the Allowable
Innovation Costs of the Project, as determined by the Director in the Director’s
sole discretion pursuant to this Agreement.

“Loan Approval Documents” means, with respect to the Loan, the Recommendation of
the Director to the Development Financing Advisory Council dated December 8,
2008, the Resolution of the Development Financing Advisory Council dated
December 8, 2008, the Approval of the Controlling Board dated January 12, 2009,
and the Commitment.

 

5



--------------------------------------------------------------------------------

“Loan Documents” means all documents, instruments and agreements delivered to or
required by the Director to evidence or secure the Loan, including, but not
limited to, this Agreement, the Note, the Guaranty, the Security Documents, and
the Escrow Disbursing Agreement as required by the Commitment and this
Agreement, as the same may be amended, modified, supplemented, restated or
replaced from time to time.

“Loss” is defined in Section 3.8(b)(viii) hereof.

“Market Conditions” means those conditions determined by the Director, with
advice from the Federal Reserve Bank of Cleveland, with respect to which the
Director shall consider the following:

 

  (i) two consecutive quarters of decline in information technology employment
in the State as a whole, or when possible by relevant manufacturing sector.
Employment figures will be those reported by the Department of Job and Family
Services of the State;

 

  (ii) a decline, as a whole or by relevant sector, in twelve (12) of the last
thirty-six (36) months as detailed in the Federal Reserve’s National Industrial
Production Index; and

 

  (iii) a decline within the relevant sector of Standard & Poor’s “Industrial
Outlook”.

“Multiemployer Plan” means any employee benefit plan that is a “multiemployer
plan” within the meaning of Section 4001(a)(3) of ERISA and to which the Company
or any ERISA Affiliate is then making or accruing an obligation to make
contributions or, within the preceding five plan years, has made or had an
obligation to make such contributions.

“Note” means the cognovit promissory note, in the form attached hereto as
Exhibit A, evidencing the obligation of the Company to repay the Loan, as the
same may be amended, modified, supplemented, restated or replaced from time to
time.

“Notice Address” means:

 

(a)     As to the Director:

   Ohio Department of Development    Strategic Business Investment Division   
77 South High Street, 28th Floor    P.O. Box 1001    Columbus, OH 43216-1001   
Attn: Office of Financial Incentives

With a copy to:     

   Hahn Loeser & Parks LLP    200 Public Square, Suite 2800    Cleveland, OH
44114    Attn: Christopher S.W. Blake, Esq.

 

6



--------------------------------------------------------------------------------

 

(b)     As to the Company

   Intellinetics, Inc.

or Guarantor:         

   2190 Dividend Drive    Hilliard, OH 43228    Attn: Matthew Chretien

With a copy to:     

   Shumaker, Loop & Kendrick, LLP    Huntington Center    41 South High Street,
Suite 2400    Columbus, OH 43215    Attn: Steven L. Smith, Esq.

or such additional or different address, notice of which is given under
Section 6.2 hereof.

“Ohio Commercial Code” means the Uniform Commercial Code as in effect in the
State of Ohio on the date hereof and as amended from time to time except to the
extent that the conflict of law rules of such Uniform Commercial Code shall
apply the Uniform Commercial Code as in effect from time to time in any other
state to specific property or other matters.

“PBGC” means the Pension Benefit Guaranty Corporation established pursuant
Subtitle A of Title IV of ERISA or any successor.

“Perfection Certificate” means the Perfection Certificate delivered by the
Company to the Director, dated as of July 17, 2009.

“Plan” means any “employee pension benefit plan” (as such term is defined in
Section 3(2) of ERISA), other than a Multiemployer Plan) that is covered by
Title IV of ERISA or is subject to the minimum funding standards under
Section 412 of the Code and either (i) is maintained by the Company or any ERISA
Affiliate, or (ii) has at any time within the preceding five years been
maintained by the Company or any ERISA Affiliate or to which at any time within
the preceding five years contributions had been made by the Company or any ERISA
Affiliate.

“Plans and Specifications” means the plans and specifications or other
appropriate documents describing the Project prepared by or at the direction of
the Company, including, but not limited to, the Schedule of Development attached
hereto as Schedule 1.2.

“Prohibited Transaction” means a transaction described in Section 4975 of the
Code or Section 406 of ERISA that is not the subject of an exemption pursuant to
Section 4975(c)(2) of the Code or Section 408 of ERISA, respectively.

“Project” means the Project Site, the Project Equipment and the Project
Intangible Facilities, together constituting an Eligible Innovation Project.

 

7



--------------------------------------------------------------------------------

“Project Equipment” means the equipment, machinery and other personal property
described on Exhibit B attached hereto, as such Exhibit B is amended and
supplemented from time to time in accordance with the terms of the Security
Agreement.

“Project Intangible Facilities” means the intangible property related to a new
product or process based on new technology or the creative application of
existing technology, including research and development, product or process
testing, quality control, market research, and related activities, that is to be
acquired, established, expanded, remodeled, rehabilitated, or modernized for
industry, commerce, distribution, or research, or any combination thereof, the
operation of which, alone or in conjunction with other eligible projects,
eligible innovation projects, or innovation property described in Exhibit C
attached hereto.

“Project Purposes” means the development of, testing of, training on, and
protection of intellectual property rights relating to the development of
Company’s Intellivue software application into software as a service
application.

“Project Site” means 2190 Dividend Drive, Hilliard, Ohio 43228, or any
subsequent location of the Company’s principal place of business that the
Company may move to in accordance with, and as permitted by, this Agreement and
the other Loan Documents.

“Provision” means, as applicable, the acquiring, constructing, reconstructing,
rehabilitating, renovating, enlarging, installing, improving, equipping or
furnishing of the Project.

“Release” means spilling, leaking, pumping, paving, emitting, emptying,
discharging, injecting, escaping, contaminating, leaching, disposing, releasing
or dumping of any Hazardous Substance into the environment.

“Reportable Event” means a “reportable event” within the meaning of Section 4043
of ERISA and the Regulations thereunder.

“Required Equity Contribution” means $337,500 to be provided by the Company in
cash to pay a portion of the Allowable Innovation Costs of the Project.

“Security Agreement” means the Security Agreement between the Director and the
Company, of even date herewith, as the same may be amended, modified,
supplemented, restated or replaced from time to time.

“Security Documents” means, collectively, the Security Agreement, the
Intercreditor Agreement, the Landlord Waiver, the Perfection Certificate, and
the UCC Financing Statements, as the same may be amended, modified,
supplemented, restated or replaced from time to time.

“State” means the State of Ohio.

“UCC Financing Statement” means a financing statement under Article 9 of the
Ohio Commercial Code providing notice of the Director’s security interest in the
Collateral.

 

8



--------------------------------------------------------------------------------

“Use” means the use, ownership, development, construction, renovation,
maintenance, management, operation or occupancy of real property, including the
Project Site.

Section 1.3. Certain Words and References. Any reference herein to the Director
shall include those succeeding to the Director’s functions, duties or
responsibilities pursuant to or by operation of law or lawfully performing such
functions. Any reference to a section or provision of the Constitution of the
State or to the Act or to a section, provision or chapter of the Ohio Revised
Code shall include such section, provision or chapter as from time to time
amended, modified, revised, supplemented or superseded, provided that no such
amendment, modification, supplementation, revision or supersession shall alter
the obligation of the Company to pay all the amounts payable hereunder on the
terms provided herein. All references to “generally accepted accounting
principles” shall have the meaning set forth in Statement on Auditing Standards
No. 69, or any predecessor or successor pronouncement of the American Institute
of Certified Public Accountants, in effect for any applicable fiscal period.

Unless the context of this Agreement otherwise clearly requires, the following
rules of construction shall apply to this Agreement and each of the other Loan
Documents: (i) references to the plural include the singular, the plural, the
part and the whole and the words “include,” “includes” and “including” shall be
deemed to be followed by the phrase “without limitation”; (ii) the words
“hereof,” “hereby,” “herein,” “hereto,” “hereunder” and similar terms refer to
this Agreement or such other Loan Document as a whole; (iii) the term
“heretofore” means before, and the term “hereafter” means after, the date of
delivery of this Agreement or such other Loan Document; (iv) article, section,
subsection, clause, schedule and exhibit references are to this Agreement or
other Loan Document, as the case may be, unless otherwise specified;
(v) reference to any person includes such person’s successors and assigns;
(vi) reference to any agreement, including this Agreement and any other Loan
Document together with the schedules and exhibits hereto or thereto, document or
instrument means such agreement, document or instrument as amended, modified,
replaced, substituted for, superseded or restated; (vii) relative to the
determination of any period of time, “from” means “from and including”;
(viii) the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all applicable tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights, (ix) section headings herein and in each other Loan Document
are included for convenience and shall not affect the interpretation of this
Agreement or such Loan Document; and (x) words of the masculine gender include
the feminine and the neuter, and when the sense so indicates, words of the
neuter gender may refer to any gender.

ARTICLE II

Determinations and Representations

Section 2.1. Determinations of the Director. Pursuant to the Act and on the
basis of the representations and other information provided by the Company, the
Director has heretofore made certain determinations, as set forth in the Loan
Approval Documents, which are hereby confirmed, and the Director hereby
determines that the financial assistance to be provided by the State pursuant

 

9



--------------------------------------------------------------------------------

to this Agreement will conform to the requirements of the Act, including
Sections 166.12 to 166.16 thereof, and will further and implement the purposes
of the Act by creating new jobs or preserving existing jobs and employment
opportunities and improving the economic welfare of the people of the State.

Section 2.2. Representations and Warranties of the Company. The Company hereby
represents and warrants that:

 

  (a) Each of the Company and the Guarantor is a corporation for profit duly
incorporated, organized, validly existing and in good standing under the laws of
the State, and has all requisite power to conduct its business as now conducted
and to own, hold and lease its assets and properties and is duly qualified to do
business in all other jurisdictions in which it owns property or conducts its
business, except where the failure to so qualify would not impair the ability of
such party to perform any of its obligations under the Loan Documents to which
it is a party or would not materially adversely affect the financial condition
of such party, and will remain so qualified and in good standing in such
jurisdictions during the term of this Agreement. Other than the Guarantor, the
Company has no subsidiaries.

 

  (b) The Company has full power and authority to execute, deliver and perform
the Loan Documents, and to enter into and carry out the transactions
contemplated thereby. Such execution, delivery and performance do not, and will
not, violate any provision of law applicable to the Company or the Governing
Instruments of the Company and do not, and will not, conflict with or result in
a default under any agreement or instrument to which the Company is a party or
by which it or any of its property or assets is or may be bound. The Loan
Documents have, by proper action, been duly authorized, executed and delivered
and constitute legal, valid and binding obligations of the Company.

 

  (c) The provision of financial assistance pursuant to the Loan Approval
Documents and this Agreement induced the Company to provide the Project, thereby
creating new jobs or preserving existing jobs and employment opportunities and
improving the economic welfare of the people of the State.

 

  (d) The Provision of the Project will be completed and the Project and the
Company’s business will be operated and maintained in such manner as to conform
with all applicable Environmental Laws and zoning, planning, building and other
applicable governmental regulations imposed by any Governmental Authority and as
to be consistent with the purposes of the Act.

 

  (e) The Company presently intends that the Project will be used and operated
in a manner consistent with the Project Purposes until the date on which the
Loan has been fully repaid, and the Company knows of no reason why the Project
will not be so operated.

 

10



--------------------------------------------------------------------------------

  (f) There are no actions, suits or proceedings pending or threatened against
or affecting either of the Company or the Guarantor or the Project which, if
adversely determined, would individually or in the aggregate materially impair
the ability of the Company or the Guarantor to perform any of its obligations
under the Loan Documents or the DCB Loan Documents to which it is a party or
adversely affect the financial condition of such party.

 

  (g) The Company is not in default under any of the Loan Documents or the DCB
Loan Documents, or in the payment of any indebtedness for borrowed money or
under any agreement or instrument evidencing any such indebtedness, and no event
has occurred which by notice, the passage of time or otherwise would constitute
any such event of default.

 

  (h) The Project Site is zoned by the City under a zoning ordinance which
permits the Provision of the Project thereon in accordance with the Plans and
Specifications and the operation of the Company’s business; and all utilities,
including water, storm and sanitary sewer, gas, electric and telephone, and
rights of access to public ways shall be available or will be provided to the
Project Site in sufficient locations and capacities to meet the requirements of
operating the Project and the Company’s business and of any applicable
Governmental Authority.

 

  (i) The Company has made no contract or arrangement of any kind, other than
the Loan Documents and the DCB Loan Documents, which has given rise to, or the
performance of which by the other party thereto would give rise to, a lien or
claim of lien on the Project, the Project Site or other collateral covered by
the Loan Documents or the DCB Loan Documents and no materials or labor have
heretofore been supplied to or performed in connection with the Project, except
as permitted under the Commitment.

 

  (j) No representation or warranty of either of the Company or the Guarantor
contained in any of the Loan Approval Documents, Loan Documents or DCB Loan
Documents to which it is a party, and no statement contained in any certificate,
schedule, list, financial statement or other instrument furnished to the
Director by or on behalf of such party (including, without limitation, the
Application), contains any untrue statement of a material fact, or omits to
state a material fact necessary to make the statements contained herein or
therein not misleading.

 

  (k) The financial statements of the Company set forth on Schedule 2.2(k) and
heretofore delivered to the Director are true and correct, in all respects, have
been prepared in accordance with generally accepted accounting principles
consistently applied, and fairly present the financial condition and the results
of operation of the Company as of the dates thereof. No materially adverse
change has occurred in the financial condition of the Company reflected therein
since the respective dates thereof.

 

11



--------------------------------------------------------------------------------

  (1) All proceeds of the Loan shall be used by the Company for the payment of
Allowable Innovation Costs relating to the Provision of the Project. No part of
any such proceeds shall be knowingly paid to or retained by the Company or any
member, owner, manager, partner, officer, shareholder, director or employee of
the Company as a fee, kick-back or consideration of any type. The Company has no
identity of interest with the general contractor or any architect,
subcontractor, laborer or materialman performing work or services or supplying
materials in connection with the Provision of the Project.

 

  (m) The Company has (or will have upon acquisition) a good and marketable
title to a leasehold interest in the Project Site and is the owner of the
Project Equipment and Project Intangible Facilities, subject in all cases to no
lien, charge, easement, condition, restriction or encumbrance except as created
by the Loan Documents and the DCB Loan Documents, or shown as Permitted
Encumbrances under the Security Documents.

 

  (n) (i)       The Company is and has been at all times in compliance with all
applicable Environmental Requirements relating

to the Project, the Project Site and the Use of the Project and the Project Site
and neither the Company nor the Guarantor has engaged in any Environmental
Activity in violation of any applicable Environmental Requirements, nor has any
Environmental Activity otherwise occurred, in violation of any applicable
Environmental Requirements.

 

  (ii) No investigations, inquiries, orders, hearings, actions or other
proceedings by or before any court or Governmental Authority are pending or
threatened in connection with any Environmental Activity or alleged
Environmental Activity conducted upon the Project Site.

 

  (iii) No claims at any time have been made or threatened against the Company
or the prior owners of the Project and/or the Project Site relating to damage,
contribution, cost recovery, compensation, penalty, loss or injury resulting
from any Environmental Activity or Hazardous Substance.

 

  (iv) Neither the Company nor the Guarantor has any liability, absolute or
contingent, in connection with any Environmental Activity.

 

  (v) No Hazardous Substances have been integrated into the Project, the Project
Site or any component thereof in such manner or quantity as may reasonably be
expected to or in fact would pose a threat to human health or the value of the
Project or the Project Site.

 

  (vi) No portion of the Project or the Project Site is located within 2,000
feet of (a) a Release of a Hazardous Substance which has been reported or is
required to be reported under any Environmental Requirements or (b) the location
of any site used, in the past or presently, for the disposal of any Hazardous
Substance.

 

12



--------------------------------------------------------------------------------

  (vii) No occurrence or condition on any real property adjoining the Project
Site exists which could cause the Project, the Project Site or any part thereof
to be subject to any restrictions on ownership, occupancy, transferability or
operation under any Environmental Requirement.

 

  (viii) Neither the Company nor the Guarantor has engaged in any Environmental
Activity and no Environmental Activity has otherwise occurred, and no notice,
order, directive, complaint or other written communication has been made or
issued by a governmental agency or other person alleging the occurrence of
Environmental Activity in, on or about the Project or the Project Site in
violation of any Environmental Requirements.

 

  (ix) Neither the Project nor the Project Site has been used for the disposal
of Hazardous Substances.

 

  (x) None of its business operations conducted on the Project Site have
contaminated lands, waters or other property of others with Hazardous
Substances.

 

  (xi) No underground or above ground storage tank (regardless of contents) is
now located on, at or beneath the Project Site.

 

  (xii) Neither the Project nor the Project Site is subject to any claim which
might give rise to a lien in favor of any Governmental Authority as a result of
any Release or threatened Release of any Hazardous Substance or Environmental
Activity.

 

  (o) It shall provide the Required Equity Contribution by the Completion Date
and otherwise in accordance with the terms hereof and the Escrow Disbursing
Agreement.

 

  (p) Allowable Innovation Costs which consist of the costs of (i) research and
development of the Project, (ii) obtaining or creating any requisite software or
computer hardware related to Project or the products or services associated
therewith, (iii) testing (including, without limitation, quality control
activities necessary for initial production), perfecting, and marketing of such
products and services, and (iv) creating and protecting intellectual property
related to the Project or any products or services related thereto, including
costs of securing appropriate patent, trademark, trade secret, trade dress,
copyright, or other form of intellectual property protection for the Project or
related products and services, are expenditures that can and will be capitalized
under applicable generally accepted accounting principles.

 

13



--------------------------------------------------------------------------------

ARTICLE III

Loan; Provision of Project; Conditions to Disbursement

Section 3.1. Loan and Repayment.

(a) On the terms and conditions of this Agreement and the Commitment, the
Director shall lend to the Company the Loan Amount to assist in the financing of
the Project. The Loan shall be evidenced by this Agreement and the Note and
secured by the Security Documents and the other Loan Documents, as applicable.
Those instruments shall be executed and delivered by the Company to the Director
on the Closing Date.

(b) The terms of repayment of the Loan shall be as set forth in the Note and the
Company shall make all payments required to be made under the Note as and when
due.

(c) In addition to all other payments required under the Note, upon maturity of
the Loan (whether at scheduled maturity, by acceleration or otherwise), the
Company shall pay to the Director a loan participation fee equal to 10% of the
dollar amount of the Loan actually funded; provided, however, if the Loan is
prepaid in full prior to the end of the term of the Loan, the loan participation
fee shall be paid to the Director at the time of such prepayment.

(d) Proceeds of the Loan shall be disbursed into the Escrow Account on each
Escrow Funding Date pursuant to the terms hereof and the Escrow Disbursing
Agreement upon the satisfaction of the conditions set forth in Section 3.6(a)
hereof and held in accordance with the terms of this Agreement and the Escrow
Disbursing Agreement. The Loan shall be disbursed only from, and only to the
extent that on each Escrow Funding Date funds not heretofore committed are
available to make the Loan from moneys in, the “Innovation Ohio Loan Fund”
created by the Act and as defined in the Act.

(e) The Escrow Funds shall be available for disbursement until the Escrow
Disbursement Termination Date, and thereafter, the Director shall have no
obligation to make or approve any further disbursements from the Escrow Account.
Any Escrow Funds disbursed to the Director from the Escrow Account shall reduce
the principal amount of the Note.

(f) The Escrow Funds shall be disbursed from the Escrow Account on each Escrow
Disbursement Date pursuant to the terms of this Agreement and the Escrow
Disbursing Agreement. The Company shall be entitled to submit Disbursement
Requests pursuant to the Escrow Disbursing Agreement not more frequently than
once in any thirty (30) day period and for amounts not less than Ten Thousand
Dollars ($10,000) minimum.

(g) Each payment of Allowable Innovation Costs of the Project shall funded 75%
with Escrow Funds and 25% with the Required Equity Contribution.

 

14



--------------------------------------------------------------------------------

Section 3.2. Provision of Project. The Company (a) has commenced or shall
promptly hereafter commence the Provision of the Project; (b) shall pay all
expenses incurred in such Provision from funds made available therefor in
accordance with this Agreement, the Required Equity Contribution or otherwise;
and (c) shall demand, sue for, levy and recover all sums of money and debts
which may be due and payable under the terms of any contract, order, receipt,
guaranty, warranty, writing or instruction in connection with the Provision of
the Project and will enforce the terms of any contract, agreement, obligation,
bond or other performance security with respect thereto. The Company confirms
its agreement in the Commitment that, to the extent applicable, all wages paid
to laborers and mechanics employed on the Provision of the Project shall be paid
at not less than the prevailing rates of wages for laborers and mechanics for
the class of work called for by the Project, which wages shall be determined in
accordance with the requirements of Chapter 4115, Ohio Revised Code, for
determination of prevailing wage rates; provided that if the Company undertakes,
as part of the Project, work to be performed by its regular bargaining unit
employees who are covered under a collective bargaining agreement which was in
existence prior to the date of the Commitment, the rate of pay provided under
the applicable collective bargaining agreement may be paid to such employees.

Section 3.3. Plans and Specifications; Inspections. At the Director’s option,
the Director may designate an employee or officer of the State or may retain, at
the Company’s expense, an architect, engineer, appraiser or other consultant for
the purpose of approving the Plans and Specifications, verifying costs and
performing inspections of the Project as Provision of the Project progresses.
Such inspections, reviews or approvals shall not impose any responsibility or
liability of any nature upon the Director, the State or officers, employees,
agents, representatives or designees of the Director or the State, or, without
limitation, make or cause to be made any warranty or representation as to the
adequacy or safety of the structures or any of their component parts or any
other physical condition or feature pertaining to the Project and the Project
Site. The Company shall, at the request of the Director, make periodic reports
(including, if required, submission of updated Cost Certifications) to the
Director concerning the status of completion and the expenditures for costs in
respect thereof.

The Company may revise the Plans and Specifications from time to time; provided
that no revision shall be made (a) which would change the Project Purposes to
purposes other than those permitted by the Act; (b) without obtaining, to the
extent required by law, the approval of any applicable Governmental Authority;
and (c) without the prior written approval of the Director if such revision
would change the amounts set forth in the most recently furnished Cost
Certification. In any event, all revisions to the Plans and Specifications shall
be promptly filed with the Director.

Section 3.4. Company Required to Pay Costs in Event Proceeds Insufficient. In
the event that the proceeds of the Loan and the Required Equity Contribution are
not sufficient to pay all costs of the Project, the Company shall, nonetheless
and irrespective of the cause of such deficiency, complete the Project in
accordance with the Plans and Specifications and pay all costs of such
completion in full from its own funds.

Section 3.5. Completion Date. The Completion Date shall occur not later than
July 30, 2010, and shall be evidenced to the Director by a certificate of the
Company stating (a) the Completion Date, (b) that all licenses, permits and
approvals for the Project required by any Governmental Authority have been
procured and/or obtained, (c) that all improvements and

 

15



--------------------------------------------------------------------------------

additions reflected in the Plans and Specifications have been made and the
Provision of the Project has been completed, (d) that all costs of providing the
Project have been paid, and (e) the date as of which operation of the Project
shall commence.

Section 3.6. Conditions to Disbursement.

(a) Disbursement of Loan Proceeds to Escrow Account. Prior to the Director
authorizing disbursement of any proceeds of the Loan to the Escrow Account
pursuant to the terms of this Agreement and the Escrow Disbursing Agreement, the
Director shall have received the following:

 

  (i) the executed Note;

 

  (ii) evidence of the liability and property insurance required by the Security
Documents (on ACORD form 27);

 

  (iii) determination of prevailing wage by the Wage and Hour Bureau of the
Department of Commerce of the State, if applicable;

 

  (iv) the duly executed Security Documents, Escrow Disbursing Agreement,
Guaranty and all other Loan Documents;

 

  (v) a Certificate of Corporate Good Standing issued by the Secretary of State
of the State for each of the Company and the Guarantor, dated within 10 days of
the date of this Agreement;

 

  (vi) certified copy of the resolutions of the governing board/body of each of
the Company and the Guarantor authorizing execution, delivery and performance of
the Loan Documents to which such entity is a party;

 

  (vii) the UCC Financing Statement to evidence and perfect the security
interests created by the Security Documents;

 

  (viii) certificates of incumbency as to each of the Company and the Guarantor;

 

  (ix) copies, certified by each of the Company and the Guarantor to be true,
correct and complete, of the Governing Instruments of such entity;

 

  (x) an opinion of legal counsel to the Company and Guarantor which sets forth
substantially the following:

 

  (A) that each of the Company and the Guarantor is a corporation duly
incorporated, organized and validly existing under the laws of, and in good
standing with, the State;

 

16



--------------------------------------------------------------------------------

  (B) that each of the Company and the Guarantor has full power and authority to
own its properties and conduct its business and to execute and deliver the Loan
Documents to which it is a party;

 

  (C) that the execution, delivery and performance of the Loan Documents by the
Company and the Guarantor to which each is a party have been duly authorized by
all necessary corporate action by such party;

 

  (D) that the execution and delivery of the Loan Documents by each of the
Company and the Guarantor to which such party is a party, and the performance of
such party’s obligations thereunder, do not conflict with the Governing
Instruments of such party, or, to the knowledge of such counsel, constitute a
default under, conflict with or violate any judgment, decree, indenture,
mortgage, deed of trust, lease, guaranty, agreement or other instrument to which
such party is a party or by which such party is bound, or, to the knowledge of
such counsel, conflict with or violate any provisions of law, administrative
regulation, or court order or consent decree;

 

  (E) that the Loan Documents have been duly executed and delivered by the
Company and the Guarantor and are valid and binding instruments, enforceable
against such party in accordance with their respective terms, except as such
enforcement may be limited by bankruptcy, insolvency or other laws or equitable
principles affecting the enforcement of creditor’s rights generally;

 

  (F) that the execution and delivery by each of the Company and the Guarantor
of the Loan Documents to which it is a party and the performance of its
obligations thereunder neither is prohibited by, nor subjects such party to a
fine, penalty or other similar sanction under, any statute or regulation of any
Governmental Authority and such party has obtained any and all requisite
governmental consents, permits, licenses and approvals necessary for such party
to enter into, execute and deliver the Loan Documents to which it is a party and
to perform such party’s obligations thereunder;

 

  (G) that there are no actions, suits or proceedings, at law or in equity, or
before or by any court, public board or body, pending or, to the knowledge of
counsel, threatened affecting either the Company or the Guarantor or the Project
which, if adversely determined, would individually or in the aggregate
materially impair the ability of such party to perform any of its obligations
under the Loan Documents or would materially adversely affect the financial
condition of such party; and

 

17



--------------------------------------------------------------------------------

  (H) The Security Agreement creates in favor of the Director as security for
the Company’s obligations under the Loan Documents, a valid, good and
enforceable security interest in the Company’s rights in the Collateral to which
Article 9 of the Ohio Commercial Code is applicable; and

 

  (I) The UCC Financing Statement is in proper form under the applicable laws of
the State of Ohio to be accepted for filing by the Secretary of State of the
State of Ohio. Upon due recordation with the Secretary of State of Ohio, the UCC
Financing Statement will perfect in favor of the Director a valid, good, and
enforceable lien of record in that portion of the Collateral in which a security
interest may be perfected by filing an initial financing statement with the
Secretary of State of Ohio under the Ohio Commercial Code, as security for the
payment and performance of the Company’s obligations under the Loan Documents.

 

  (xi) copies of all licenses and permits required by any Governmental Authority
in connection with the Project and the operation thereof;

 

  (xii) Notice of Commencement as required by Chapter 1311, Ohio Revised Code,
if applicable;

 

  (xiii) evidence satisfactory to the Director that the Project Site is not
located in a an area identified by the Federal Emergency Management Agency as an
area having special flood hazards, or if the Project Site is located in such an
area, that appropriate flood insurance or other satisfactory measures have been
taken to protect the Project Site and the Project from flood damage;

 

  (xiv) a copy of the Plans and Specifications, if requested by the Director;

 

  (xv) UCC security interest, judgment and tax lien searches regarding the
Company from all appropriate jurisdictions;

 

  (xvi) landlord waivers; and

 

  (xvii) such other certifications, documents or opinions as the Director may
reasonably request.

(b) Disbursement of Funds from the Escrow Account. Subject to the terms hereof
and the Escrow Disbursing Agreement, the disbursement of Escrow Funds shall be
made on each Escrow Disbursement Date, provided the affirmations set forth in
subsection (d) below are true, accurate and complete and the Director shall have
received the following on or before each such Escrow Disbursement Date:

 

18



--------------------------------------------------------------------------------

  (i) a Disbursement Request, duly completed and executed by the Company,
indicating the nature of each Allowable Innovation Cost incurred, the amount
thereof, that the Required Equity Contribution has been paid from retained
earnings and/or working capital of the Company and setting forth a date (which
must be a Business Day) not less than 10 days nor more than 25 days from the
date of the submission of the Disbursement Request, upon which the disbursement
is to be made;

 

  (ii) a Cost Certification;

 

  (iii) a written certification from the Company that certain technical
milestones set forth in Schedule 1.2 attached hereto have been met with respect
to the Project;

 

  (iv) such other certifications, documents or opinions as the Director may
reasonably request; and

 

  (v) in connection with the final Escrow Disbursement Date, the following
additional items:

 

  (1) the items required by Section 3.5 hereof;

 

  (2) if applicable, certificate of compliance issued by the Wage and Hour
Bureau of the Department of Commerce of the State, certifying as to full
compliance with Chapter 4115, Ohio Revised Code;

 

  (3) Final Cost Certificate;

 

  (4) certificate of occupancy, if applicable; and

 

  (5) list of all contractors and subcontractors (names and addresses) who
worked on the Project, if applicable.

(c) If the items described in subsection 3.6(b) received by the Director are
deemed by it to be satisfactory in form, substance and execution and if the
Director shall have approved the disbursement of Escrow Funds as set forth in
the Disbursement Request, the Director shall instruct the Escrow Agent to
disburse the appropriate portion of the Escrow Funds to the Company and in the
amounts shown on the Disbursement Request.

(d) Each Disbursement Request shall be deemed an affirmation by the Company that
(i) the undisbursed portion of the Escrow Funds, after the requested
disbursement, together with the undisbursed portion of the Required Equity
Contribution, will be sufficient to complete the Project, (ii) the Project
Equipment which is described in the Disbursement Request has been delivered and
accepted by the Company, (iii) the representations and warranties of each of the
Company and the

 

19



--------------------------------------------------------------------------------

Guarantor set forth in the Loan Documents and the Loan Approval Documents to
which it is a party remain true and correct as of the date of the disbursement
of Escrow Funds in accordance with such Disbursement Request, (iv) no Event of
Default shall have occurred as of the date of the disbursement of Escrow Funds
in accordance with such Disbursement Request, (v) each item for which payment is
requested hereunder is an Allowable Innovation Cost, properly payable out of the
Escrow Funds in accordance with the terms and conditions of this Agreement and
the other Loan Documents; (vi) none of the items for which payment is requested
had formed the basis for any payment heretofore made from the Escrow Funds; and
(vii) each item for which payment is requested is necessary in connection with
the Project.

(e) Upon the giving of written notice by the Director to the Escrow Agent that
no further disbursements of the Escrow Funds and/or interest accrued on the
Escrow Funds shall be made (whether due to the occurrence of an Event of Default
under the Loan Documents or upon the occurrence of such other event permitting
the Director to terminate disbursement as provided for herein), the Escrow Agent
shall not make any further disbursements of the Escrow Funds and/or such accrued
interest until the Escrow Agent is notified in writing by the Director that
either (i) such disbursements may resume, or (ii) the Escrow Agent shall
disburse all remaining Escrow Funds, together with all accrued interest thereon,
to the Director.

Section 3.7. Postponement of Escrow Disbursement Termination Date. At the
written request of the Company setting forth the reasons therefor and received
at least 20 days prior to the Escrow Disbursement Termination Date, the Director
may, but shall be under no obligation to, postpone the Escrow Disbursement
Termination Date to a later date. No such postponement shall be deemed to have
been granted unless stated in a writing signed by the Director specifying the
length of the extension given. If for any reason the Loan and the Escrow Funds
shall not have been fully disbursed on or before the Escrow Disbursement
Termination Date or such subsequent date as the Director shall have specified in
writing pursuant to the preceding sentence, the Director shall not have any
obligation to approve or permit any further disbursement of proceeds of the Loan
to the Escrow Account nor disbursement of Escrow Funds from the Escrow Account
to the Company. For purposes of this Section, time is of the essence.

Section 3.8. Payment of Costs; Indemnification.

 

  (a) The Company shall pay all costs incident to the Loan, including, but not
limited to, recording fees, insurance fees, escrow fees and all costs and
expenses incurred by the Director.

 

  (b) The Company shall, at its sole cost and expense, defend, indemnify and
hold the Director and any officials, employees, agents and representatives of
the Director and the State, its and their successors and assigns, harmless from
and against, and shall reimburse the Director and any officials, employees,
agents and representatives of the Director and the State, its and their
successors and assigns for, any and all loss, cost, claim, liability, damage,
judgment, penalty, injunctive relief, action or cause of action arising in
connection with or as the result of:

 

20



--------------------------------------------------------------------------------

  (i) any past, present or future existence, use, handling, storage,
transportation, manufacture, Release, threat of Release, or disposal of any
Hazardous Substance in, on or under the Project or the Project Site;

 

  (ii) the occurrence of any Environmental Activity in violation of any
Environmental Requirement, or any failure of the Company or any operator of the
Project or Project Site to comply with all applicable Environmental Requirements
relating to the Project or the Project Site or the Use of the Project or the
Project Site;

 

  (iii) any investigation, inquiry, order, hearing, action or other proceeding
by or before any Governmental Authority in connection with any Environmental
Activity occurring or allegedly occurring on or about the Project or the Project
Site;

 

  (iv) any failure of any representation and/or warranty set forth herein or in
any other Loan Document to be correct in all respects;

 

  (v) any failure of the Company or the Guarantor to perform any covenant set
forth herein or in any other Loan Document to which it is a party;

 

  (vi) any claim, demand or cause of action, or any action or other proceedings,
whether meritorious or not, brought or asserted against the Director and/or any
officials, employees, agents and representatives of the Director and the State,
its and their successors and assigns, which directly or indirectly relates to,
arises from or is based on any of the matters described in clauses (i) through
(v) of this Section 3.8(b) or any allegation of any such matters; or

 

  (vii) the execution and delivery of this Agreement or any other Loan Documents
and the transactions contemplated thereby, and the preparation of documents
relating to the disbursement of the Loan, including all aforementioned costs and
expenses, regardless of whether or not the disbursement of the Loan shall
actually occur; and

 

  (viii)

the enforcement of this Agreement or the assertion by either of the Company or
the Guarantor of any defense to its obligations hereunder. This indemnity and
hold harmless provision shall apply to all of clauses (i) through (viii) of this
Section 3.8(b) whether such events, acts or omissions are foreseeable or
unforeseeable, regardless of the source, the time of occurrence or the time of
discovery, and whether any of such matters arise before or after foreclosure of
the Security Documents or other taking of title to all or any portion of the
Project Site and/or the Project by the Director, its successors and/or assigns
(all of this preceding sentence hereinafter collectively referred to as a
“Loss”). The foregoing indemnification against Loss includes, without
limitation, indemnification against all costs in law or in equity of removal,
response,

 

21



--------------------------------------------------------------------------------

  investigation, or remediation of any kind, and disposal of such Hazardous
Substances, all costs of determining whether the Project or the Project Site is
in compliance with, and of causing the Project or the Project Site to be in
compliance with, all applicable Environmental Requirements, all reasonable costs
incurred to take precautions to protect against the Release of Hazardous
Substances on, in, under or affecting the Project and the Project Site, all
reasonable costs associated with any Corrective Work, all reasonable costs
associated with claims for damages to persons, property, or natural resources,
any reasonable loss to the Director from the diminution in the value of the
Project or the Project Site, and the Director’s attorneys’ and consultants’
fees, court costs and expenses incurred in connection with any thereof.

 

  (c) The provisions of this Section 3.8 shall survive the termination of this
Agreement.

ARTICLE IV

Additional Covenants and Agreements

Section 4.1. Employment Statement; Job Creation. The Company shall furnish to
the Director upon request, but in any event not less frequently than
concurrently with the annual financial statements to be furnished pursuant to
Section 4.3(e)(ii) hereof, throughout the term of the Loan a statement
certifying (a) the number of employees of the Company employed on the Project as
of the date of the Application; (b) the number of employees of the Company
currently employed on the Project; (c) the number of any and all employees of
the Company laid off or terminated from the Project since the Closing Date;
(d) the current number of women and minority employees of the Company employed
on the Project; and (e) such other employment, economic and statistical data
concerning the Company as may be reasonably requested by the Director.

The Company has represented that the Loan will permit the Company to retain
seven (7) not at-risk full-time jobs, secure three (3) at-risk full-time jobs
and create an estimated fifteen (15) jobs and employment opportunities in the
City during the three-year period after the Completion Date. If the Company
fails, for reasons other than Market Conditions, to retain and create an
aggregate of at least twenty-five (25) such jobs and employment opportunities,
the interest rate on the outstanding balance of the Loan shall, at the option of
the Director, increase to ten percent (10%) per annum.

Section 4.2. Public Offering. The Loan and all other amounts payable by the
Company under this Agreement and the other Loan Documents shall be due and
payable in full if the Company shall undertake and complete an initial public
offering of its securities.

Section 4.3. Affirmative Covenants of the Company. Throughout the term of this
Agreement, the Company shall:

 

  (a)

Taxes and Assessments. Pay and discharge promptly, or cause to be paid and
discharged promptly, when due and payable, all taxes, assessments and
governmental charges, levies or claims imposed upon the Company or the
Guarantor, such party’s

 

22



--------------------------------------------------------------------------------

  income or any of such party’s property, or upon any part thereof, as well as
all claims of any kind (including claims for labor, materials and supplies)
which, if unpaid, might by law become a lien or charge upon such party’s
property.

Notwithstanding the preceding paragraph, the Company or the Guarantor may, at
such party’s expense and after prior notice to the Director, by appropriate
proceedings diligently prosecuted, contest in good faith the validity or amount
of any such taxes, assessments, governmental charges, levies and claims and
during the period of contest, and after notice to the Director, may permit the
items so contested to remain unpaid, provided that adequate reserves or other
appropriate provisions, if any, as shall be required by generally accepted
accounting principles shall have been made by such party. However, if at any
time the Director shall notify the Company that, in the opinion of legal counsel
satisfactory to the Director, by nonpayment of any such items the lien created
by the Security Documents as to any part of the Project, the Project Site and/or
the Collateral will be materially affected or the Project, the Project Site
and/or the Collateral or any part thereof will be subject to imminent loss or
forfeiture, the Company shall promptly pay such taxes, assessments, charges,
levies or claims.

 

  (b) Maintain Existence. Do or cause to be done all things necessary to
preserve and keep in full force and effect its existence and its material rights
and franchises and the Guarantor’s existence.

 

  (c) Maintain Property. Maintain and keep, or cause to be maintained and kept,
the property of each of the Company and the Guarantor in good repair, working
order and condition, and from time to time make all repairs, renewals and
replacements which, in the opinion of the Company or the Guarantor, are
necessary and proper so that the business carried on in connection therewith may
be properly and advantageously conducted at all times; provided, however,
subject to the terms of the Security Documents, that nothing in this subsection
(c) shall prevent the Company from selling or otherwise disposing of any of its
property whenever, in the good faith judgment of the Company, such property is
obsolete, worn out, without economic value or unnecessary for the conduct of the
business of the Company.

 

  (d)

Maintain Insurance. Keep all of its insurable property insured against loss or
damage by fire and other risks, maintain public liability insurance against
claims for personal injury, death, or property damage suffered by others upon,
in or about any premises occupied by the Company; and maintain all such worker’s
compensation or similar insurance as may be required under the laws of any state
or jurisdiction in which it may be engaged in business. All insurance for which
provision has been made in this subsection (d) shall be maintained against such
risks and in at least such amounts as set forth in the Security Documents, and
all insurance herein provided for shall be effected and maintained in force
under a policy or policies issued by insurers of recognized responsibility,
except that it may effect worker’s compensation or similar insurance in respect
of operations in any state or other jurisdiction either through an

 

23



--------------------------------------------------------------------------------

  insurance fund operated by such state or other jurisdiction or by causing to
be maintained a system or systems of self-insurance which is in accordance with
applicable law.

 

  (e) Furnish Information. Furnish to the Director:

 

  (i) Quarterly Reports. Within 30 days after the end of each quarterly period
of each fiscal year of the Company, a copy of its prepared consolidated
financial statements, including the consolidated balance sheet of the Company
and the Guarantor as at the end of such quarterly period, together with related
statements of income, retained earnings and cash flows for such quarterly period
and for the period from the beginning of such fiscal year to the end of such
quarter, setting forth in comparative form the corresponding figures as at the
end of or for the corresponding quarter of the previous fiscal year, all in
reasonable detail, prepared in accordance with generally accepted accounting
principles applied on a consistent basis, subject to usual year-end audit
adjustments.

 

  (ii) Annual Reports. Within 120 days after the end of each fiscal year of the
Company, a copy of its reviewed consolidated financial statements, including the
consolidated balance sheet of the Company and the Guarantor as at the end of
such fiscal year, together with related statements of income, retained earnings
and cash flows for such fiscal year, setting forth in comparative form the
corresponding figures as at the end of or for the previous fiscal year, all in
reasonable detail and all examined by and accompanied by a review or opinion of
its independent certified public accountants to the effect that such
consolidated financial statements were prepared in accordance with the generally
accepted accounting principles consistently applied, and present fairly the
Company’s and Guarantor’s financial position at the close of such periods and
the results of its operations for such periods.

 

  (iii)

Certificate: No Default. With each of the financial reports required to be
furnished under this Section, a certificate of the Company’s chief executive
officer or chief financial officer stating that (a) no Event of Default has
occurred and is continuing and no event or circumstance which would constitute
an Event of Default, but for the requirement that notice be given, time elapse
or otherwise, has occurred and is continuing, or, if such an Event of Default or
such event or circumstance has occurred and is continuing, a statement as to the
nature thereof and the action which the Company proposes to take with respect
thereto, and that (b) no action, suit or proceeding by either the Company or the
Guarantor or against either party at law or in equity, or before any
governmental instrumentality or agency, is pending or threatened, which, if
adversely determined, would materially impair the right or ability of the
Company to carry on the business which is contemplated in connection with the
Project, or would materially impair the right or ability of

 

24



--------------------------------------------------------------------------------

  such party to perform the transactions contemplated by this Agreement, the
other Loan Documents to which it is a party or would materially and adversely
affect such party’s business, operations, properties, assets or condition, all
as of the date of such certificate, except as disclosed in such certificate.

 

  (iv) Other Information. Such other information respecting the business,
properties or the condition or operations, financial or otherwise, of the
Company as the Director may reasonably request.

 

  (f) Deliver Notice. Forthwith upon learning of any of the following, deliver
written notice thereof to the Director, describing the same and the steps being
taken by the Company with respect thereto:

 

  (i) the occurrence of an Event of Default or an event or circumstance which
would constitute an Event of Default, but for the requirement that notice be
given, elapse of time or otherwise; or

 

  (ii) any action, suit or proceeding by it or against it at law or in equity,
or before any governmental instrumentality or agency, instituted or threatened
which, if adversely determined, would materially impair the right or ability of
the Company to carry on the business which is contemplated in connection with
the Project or would materially impair the right or ability of the Company to
perform the transactions contemplated by the Loan Documents, or would materially
and adversely affect its business, operations, properties, assets or condition;
or

 

  (iii) the occurrence of a Reportable Event under, or the institution of steps
by the Company to withdraw from, or the institution of any steps to terminate,
any Plan as to which the Company may have liability; or

 

  (iv) any material communication affecting the Project, the Project Site or the
DCB Loan Documents, and the Company will promptly respond fully to any inquiry
of the Director made with respect thereto.

 

  (g) Inspection Rights. Permit the Director, or any agents or representatives
thereof, to examine and make copies of and abstract from the records and books
of account of, and visit the properties of, the Company and discuss the general
business affairs of the Company and the Guarantor with any of its officers.

 

  (h) Purchases. Use its best efforts to purchase goods and services from
persons and business entities located in this State.

 

  (i) Environmental Matters.

 

25



--------------------------------------------------------------------------------

  (i) Comply with all Environmental Requirements relating to the Project and the
Project Site or to the Use of the Project and the Project Site.

 

  (ii) Notify the Director, within 15 days, if it commences to contest the
assertion of any Governmental Authority or any third party of any obligation or
liability affecting it or the Project, the Project Site or any part thereof
regarding an Environmental Activity or an Environmental Requirement, and, if
requested by the Director, shall give the Director monthly reports thereafter
during the period of such contest. If the Company contests the assertion of any
such obligation or liability, such contest shall be diligently prosecuted until
a final judgment is obtained. If such contest is unsuccessful, the Company shall
promptly commence Corrective Work. If the Company is not contesting the
assertion of any such obligation or liability, the Company shall commence
Corrective Work promptly after the Company obtains actual knowledge of any
Hazardous Substances on, in or affecting the Project or the Project Site.

 

  (iii) Notify the Director prior to the commencement of any Corrective Work,
and shall promptly submit to the Director, for the Director’s review, reasonably
detailed plans for any such Corrective Work. If the Director, based upon the
proper advice and judgment of the Director’s experts, reasonably rejects such
plans, the Company shall promptly submit revised plans to the Director. The
Director shall have no liability to the Company or any third party for accepting
or rejecting such plans. After the commencement of Corrective Work, the Company
shall, if requested by the Director, give the Director monthly reports during
the performance of such Corrective Work.

 

  (j) Operations; Chief Executive Office. Maintain its primary operations and
chief executive office in the State during the term of the Loan; if such
operations are not so maintained, the Loan and all other amounts payable by the
Company under the Agreement and Loan Documents shall be due and payable in full.
Prior to any change in the location of the Company’s primary operations and
chief executive office, Company shall obtain the written consent of the
Director, which consent may be given or withheld in the Director’s sole
discretion, and shall deliver to the Director a landlord waiver in form and
substance substantially similar to the Landlord Waiver delivered on the Closing
Date or a mortgage in form and substance satisfactory to the Director, as
applicable, and any other documents or agreements as Director requests and deems
necessary and advisable in its discretion to preserve and protect its security
interests granted under the Loan Documents and to exercise and enforce its
rights and remedies thereunder.

Section 4.4. Negative Covenants of the Company. Throughout the term of this
Agreement, the Company and its ERISA Affiliates and the Guarantor shall not:

 

26



--------------------------------------------------------------------------------

  (a) Maintain Existence. Sell, transfer or otherwise dispose of all, or
substantially all, of its assets, consolidate with or merge into any other
entity, or permit one or more entities to consolidate with or merge into it;
provided, however, that the Company may, without violating the agreement
contained in this subsection (a), consolidate with or merge into another entity,
or permit one or more other entities to consolidate with or merge into it, or
sell, transfer or otherwise dispose of all, or substantially all, of its assets
and thereafter dissolve if: (i) the prior written consent of the Director is
obtained; (ii) the surviving, resulting or transferee entity, as the case may
be, assumes in writing all of the obligations of the Company hereunder (if such
surviving, resulting or transferee entity is other than the Company); and
(iii) the surviving, resulting or transferee entity, as the case may be, is an
entity duly organized and validly existing under the laws of the State or duly
qualified to do business therein, and has a net worth of not less than that of
the Company immediately prior to such disposition, consolidation or merger,
transfer or change of form.

 

  (b) ERISA. (i) Voluntarily terminate, or file a notice of intent to terminate,
any Plan maintained for employees of the Company or any ERISA Affiliate and
covered by Title IV of ERISA; (ii) adopt any amendment to a Plan that is treated
as a termination under Section 4041 or 4041A of ERISA; (iii) withdraw from a
Plan subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer (as defined in Section 4001(a)(2) of ERISA) or have a
cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA; (iv) enter into any Prohibited Transaction involving
any Plan; (v) cause the occurrence of any Reportable Event for which the PBGC
has not waived the requirement of notice; (vi) cause a complete or partial
withdrawal from a Multiemployer Plan or receive notification that a
Multiemployer Plan is in reorganization; (vii) allow or suffer to exist
commencement of proceedings by the PBGC to terminate a Plan or Multiemployer
Plan; (viii) allow to exist an event or condition that constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Plan or Multiemployer Plan; (ix) cause the imposition of any
liability under Title TV of ERISA on the Company or any ERISA Affiliate, other
than for PBGC premiums due but not delinquent under Section 4007 of ERISA; or
(x) allow or suffer to exist any other event or condition that results in any
material liability of the Company or any ERISA Affiliate to the PBGC.

 

  (c) Agreements. Enter into any agreement containing any provision which would
be violated or breached by the performance of its obligations hereunder or under
any instrument or document delivered or to be delivered by it hereunder or in
connection herewith.

 

  (d) Assignment or Lease. In whole or in part, assign this Agreement or lease
or grant the right to occupy or use the Project to others, without the prior
written consent of the Director.

 

  (e) Encumbered Assets. Pledge, assign, hypothecate or in any manner encumber
any of its assets excepting, however, the assets of the Company pursuant to the
Loan Documents and the DCB Loan Documents.

 

27



--------------------------------------------------------------------------------

  (f) Removal of Assets. Remove, transfer or transport any of the Company’s
assets from the Project Site other than the operation of motor vehicles or the
shipment of goods in the ordinary course of business.

 

  (g) Environmental Matters. Produce, treat, store, generate, dispose of or
Release any Hazardous Substance in violation of any Environmental Requirement.

 

  (h) Suspension of Operation. Suspend or discontinue operation of its business.

 

  (i) Stock Transfers. Issue, transfer, sell, or cause to be issued, transferred
or sold, any shares of its capital stock.

 

  (j) Leasebacks. Enter into any arrangements, directly or indirectly, with any
person whereby the Company shall sell or transfer any property, whether now
owned or hereafter acquired, used or useful in the Company’s business, in
connection with the rental or lease or the property so sold or transferred or of
other property which the Company intends to use for substantially the same
purpose or purposes as the property so sold or transferred.

 

  (k) Change of Business. Enter into any business which is substantially
different from that presently conducted by it without the written consent of the
Director.

 

  (l) Zoning Changes. Initiate, approve or acquiesce to any change in or
modification to the zoning in effect for the Project Site or any portion thereof
without the prior written consent of the Director. The Company shall promptly
notify the Director of any such proposed change or modification stating in
reasonable detail the anticipated or proposed change and the manner in which
such change would affect the Company’s use and enjoyment of the Project Site, or
any part thereof. The Director shall have the right to participate in any and
all proceedings, judicial, administrative or otherwise, with respect to or in
any way affecting the Project Site, including, without limitation, zoning,
environmental and other matters.

 

  (m) Modification of DCB Loan Documents. Enter into any modification, amendment
or alteration of any DCB Loan Document to which it is a party which changes the
amount of the DCB Loan or the payment schedule for the DCB Loan or which
materially affects the rights and interests of the Director as determined by the
Director in its sole discretion without the prior written consent of the
Director.

 

  (n)

Shareholder Loans. The Company shall not receive, incur, or have outstanding,
any loan from any officer, director or holder of 5% or more of the Company’s
equity securities (present or future) (a “Shareholder Loan”), unless such
Shareholder Loan is subordinated to the Loan and all obligations owing to
Director pursuant to the Loan Documents. The Company shall promptly obtain and
deliver to Director an executed subordination agreement relating to any such
Shareholder Loan in form and content

 

28



--------------------------------------------------------------------------------

  satisfactory to Director (a “Subordination Agreement”). The Company shall not
pay, or otherwise make a distribution as satisfaction for, interest on any
Shareholder Loan except to the extent as may be permitted under the
Subordination Agreement applicable thereto. Payments of principal on Shareholder
Loans shall not be made except to the extent as may be permitted under the
Subordination Agreement applicable thereto.

ARTICLE V

Events of Default and Remedies; Termination

Section 5.1. Events of Default. Each of the following shall be an “Event of
Default”:

 

  (a) the Company shall fail to pay when due any amount payable pursuant to this
Agreement or under the Note; or

 

  (b) failure by either the Company or Guarantor to pay when due any other
amounts to be so paid to the Director under this Agreement or any Loan Document;
or

 

  (c) failure by the Company to observe and perform any term, covenant or
agreement contained in Section 4.1 hereof; or

 

  (d) the Company or the Guarantor shall fail to observe and perform any
agreement, covenant, term or condition applicable to it contained in this
Agreement (other than as required pursuant to subsections (a), (b) and
(c) above), and such failure continues for a period of 30 days after the Company
has knowledge thereof; provided, however, that such 30 day cure period shall not
apply to (i) any failure which in the good faith opinion of the Director is
incapable of cure, (ii) any failure which has previously occurred, or (iii) any
failure to maintain and keep in effect any insurance required by the Loan
Documents; or

 

  (e) any representation or warranty made by either of the Company or the
Guarantor (or any of such party’s officers) herein or in any other Loan
Documents or Loan Approval Documents or in connection herewith or therewith
shall prove to have been incorrect in any material respect when made; or

 

  (f)

the Company shall fail to pay any indebtedness of the Company, or any interest
or premium thereon, when due (whether by scheduled maturity, required
prepayment, by acceleration, on demand or otherwise), including, without
limitation, the DCB Loan Documents, and such failure shall continue after the
applicable grace period, if any, specified in the agreement or instrument
relating to such indebtedness; or any other default under any agreement or
instrument relating to any such indebtedness, including, without limitation, the
DCB Loan Documents, or any other event, shall occur and shall continue after the
applicable grace period, if any, specified in such

 

29



--------------------------------------------------------------------------------

  agreement or instrument, if the effect of such default or event is to
accelerate, or to permit the acceleration of, the maturity of such indebtedness;
or any such indebtedness shall be declared to be due and payable, or required to
be prepaid (other than by a regularly scheduled required prepayment), prior to
the stated maturity thereof; or

 

  (g) the Company or the Guarantor commences a voluntary case concerning it
under Title 11 of the United States Code entitled “Bankruptcy” as now or
hereafter in effect, or any successor thereto (the “Bankruptcy Code”); or an
involuntary case is commenced against either the Company or the Guarantor under
the Bankruptcy Code and relief is ordered against such party, or the petition is
controverted but is not dismissed within 60 days after the commencement of the
case; or either the Company or the Guarantor is not generally paying its debts
as such debts become due; or a custodian (as defined in the Bankruptcy Code) is
appointed for, or takes charge of, all or substantially all of the property of
either the Company or Guarantor; or either the Company or the Guarantor
commences any other proceeding under any reorganization, arrangement,
readjustment of debt, relief of debtors, dissolution, insolvency or liquidation
or similar law of any jurisdiction whether now or hereafter in effect; or there
is commenced against such party any such proceeding which remains undismissed
for a period of 60 days; or either the Company or the Guarantor is adjudicated
insolvent or bankrupt; or either the Company or the Guarantor fails to
controvert in a timely manner any such case under the Bankruptcy Code or any
such proceeding or any order of relief or other order approving any such case or
proceeding or in the appointment of any custodian or the like of or for it or
any substantial part of its property or suffers any such appointment to continue
undischarged or unstayed for a period of 60 days; or either the Company or the
Guarantor makes a general assignment for the benefit of creditors; or any action
is taken by either the Company or the Guarantor for the purpose of effecting any
of the foregoing; or a receiver or trustee or any other officer or
representative of the court or of creditors, or any court, governmental officer
or agency, shall under color of legal authority, take and hold possession of any
substantial part of the property or assets of either the Company or the
Guarantor for a period in excess of 60 days; or

 

  (h) a judgment or order for the payment of money in excess of One Hundred
Thousand Dollars ($100,000.00) shall be rendered against either the Company or
the Guarantor and either (i) enforcement proceedings shall have been commenced
by any creditor upon such judgment or order or (ii) there shall be any period of
30 consecutive days during which a stay of enforcement of such judgment or
order, by reason of a pending appeal or otherwise, shall not be in effect; or

 

  (i) the Company fails to meet its minimum funding requirements under
Section 301 et seq. of ERISA, with respect to any of its Plans; or

 

30



--------------------------------------------------------------------------------

  (j) any default in the observance or performance of any other covenant,
condition or provision (other than set forth above) under any other Loan
Document or the DCB Loan Documents shall have occurred and be continuing; or

 

  (k) the Project is not completed by the Completion Date.

Section 5.2. Remedies on Default. Whenever an Event of Default shall have
occurred and be continuing, any one or more of the following remedial steps may
be taken:

 

  (a) if none of the proceeds of the Loan has been disbursed into the Escrow
Account, the Director may terminate any and all of the Director’s obligations
under this Agreement and the Commitment;

 

  (b) if the Loan has not been fully disbursed into the Escrow Account, the
Director may terminate any and all of the Director’s obligations under this
Agreement and the Commitment to make any further advance of proceeds of the Loan
into the Escrow Account;

 

  (c) if the Escrow Funds have not been fully disbursed from the Escrow Account,
the Director may terminate any and all of the Director’s obligations under this
Agreement and the Commitment, to approve or permit any further disbursements
from the Escrow Account and at the request of the Director, all amounts then
held in the Escrow Account shall be disbursed to the Director;

 

  (d) the Director may declare all payments under the Note to be immediately due
and payable, whereupon the same shall become immediately due and payable;

 

  (e) the Director may exercise any or all or any combination of the remedies
specified in any Loan Document;

 

  (f) the Director may have access to, inspect, examine and make copies of the
books and records, accounts and financial data of the Company and the Guarantor;
or

 

  (g) the Director may pursue all remedies now or hereafter existing at law or
in equity to collect all amounts then due and thereafter to become due under
this Agreement, the Security Documents, the Note, the Guaranty or any other Loan
Documents, or to enforce the performance and observance of any other obligation
or agreement of the Company under the Loan Documents.

Section 5.3. No Remedy Exclusive. No remedy conferred upon or reserved to the
Director by this Agreement is intended to be exclusive of any other available
remedy or remedies, but each and every such remedy shall be cumulative and shall
be in addition to every other remedy given under this Agreement, each other Loan
Document, or now or hereafter existing at law, in equity or by statute. No delay
or omission to exercise any right or power accruing upon any default shall
impair any such right or power or shall be construed to be a waiver thereof, but
any such right and power

 

31



--------------------------------------------------------------------------------

may be exercised from time to time and as often as may be deemed expedient. In
order to entitle the Director to exercise any remedy reserved to the Director in
this Article, it shall not be necessary to give any notice, other than such
notice as may be expressly provided for herein or required by law.

Section 5.4. Agreement to Pay Expenses and Attorneys’ Fees. If an Event of
Default shall occur and the Director shall incur expenses, including reasonable
attorney’s fees, in connection with the enforcement of this Agreement or any
other Loan Document, or the collection of sums due thereunder, the Company shall
reimburse the Director for the expenses so incurred upon demand. If any such
expenses are not so reimbursed, the amount thereof, together with interest
thereon from the date of demand for payment at the Interest Rate for Advances
(as defined in the Security Documents), shall constitute additional indebtedness
secured by the Security Documents, and in any action brought to collect such
indebtedness or to foreclose or enforce the Security Documents or the Guaranty,
the Director shall be entitled to seek the recovery of such expenses in such
action.

Section 5.5. No Waiver. No failure by the Director to insist upon the strict
performance by the Company of any provision hereof shall constitute a waiver of
the Director’s right to strict performance and no express waiver shall be deemed
to apply to any other existing or subsequent right to remedy the failure by the
Company to observe or comply with any provision hereof.

ARTICLE VI

Miscellaneous

Section 6.1. Term of Agreement. This Agreement shall be and remain in full force
and effect from the date of its delivery until (a) the termination of this
Agreement pursuant to Section 5.2(a)-(c) hereof or (b) such time as the Loan
shall have been fully repaid and all other sums payable by the Company under
this Agreement, the Security Documents, the Note and the other Loan Documents
shall have been paid.

Section 6.2. Notices. (a) All notices, certificates, requests or other
communications hereunder shall be in writing and shall be delivered by hand or
overnight courier service, mailed by certified or registered mail, postage
prepaid, or sent by telecopier. The Company or the Director may, by notice given
hereunder, change a Notice Address or designate any further addresses to which
subsequent notices, certificates, requests or other communications shall be
sent. Notices sent by hand or overnight courier service, or mailed by certified
or registered mail, shall be deemed to have been given when received; notices
sent by telecopier shall be deemed to have been given when sent (except that, if
not given during normal business hours for the recipient, shall be deemed to
have been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications to the extent
provided in Section 6.2(b), shall be effective as provided in such Section.

(b) Notices and other communications hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Director. The Director or the Company
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to

 

32



--------------------------------------------------------------------------------

procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications. Unless the Director otherwise
prescribes, (i) notices and other communications sent to an e-mail address shall
be deemed received upon the sender’s receipt of an acknowledgement from the
intended recipient (such as by the “return receipt requested” function, as
available, return e-mail or other written acknowledgement); provided that if
such notice or other communication is not sent during the normal business hours
of the recipient, such notice or communication shall be deemed to have been sent
at the opening of business on the next Business Day for the recipient, and
(ii) notices or communications posted to an Internet or intranet website shall
be deemed received upon the deemed receipt by the intended recipient at its
e-mail address as described in the foregoing clause (i) of notification that
such notice or communication is available and identifying the website address
therefor.

Section 6.3. Extent of Covenants of the Director; No Personal Liability. All
covenants, obligations and agreements of the Director contained in this
Agreement and all other Loan Documents shall be effective to the extent
authorized and permitted by applicable law. No such covenant, obligation or
agreement shall be deemed to be a covenant, obligation or agreement of any
present or future Director in other than such Director’s official capacity
acting pursuant to the Act.

Section 6.4. Binding Effect. This Agreement shall inure to the benefit of and
shall be binding in accordance with its terms upon the Director, the Company and
their respective successors and assigns; provided, however, the Company may not
assign this Agreement or any of the Loan Documents without the prior written
consent of the Director.

Section 6.5. Amendments and Supplements. This Agreement may not be amended or
supplemented except by an instrument in writing executed by the Director and the
Company.

Section 6.6. Execution Counterparts. This Agreement may be executed in any
number of counterparts, each of which shall be regarded as an original and all
of which shall constitute but one and the same instrument.

Section 6.7. Severability. If any provision of this Agreement, or any covenant,
obligation or agreement contained herein, is determined by a court to be invalid
or unenforceable, such determination shall not affect any other provision,
covenant, obligation or agreement, each of which shall be construed and enforced
as if such invalid or unenforceable provision were not contained herein. Such
invalidity or unenforceability shall not affect any valid and enforceable
application thereof, and each such provision, covenant, obligation or agreement,
shall be deemed to be effective, operative, made, entered into or taken in the
manner and to the full extent permitted by law.

Section 6.8. Captions; Entire Agreement. The captions and headings in this
Agreement shall be solely for convenience of reference and shall in no way
define, limit or describe the scope or intent of any provisions or sections of
this Agreement. All exhibits and schedules to this Agreement shall be annexed
hereto and shall be deemed to be part of this Agreement. This Agreement and the
exhibits and schedules attached hereto and the Loan Documents embody the entire
agreement and understanding between the Director and the Company and supersede
all prior agreements and understandings relating to the subject matter hereof.

 

33



--------------------------------------------------------------------------------

Section 6.9. Interpretation. This Agreement shall be deemed to have been
prepared jointly by the parties hereto and any uncertainty or ambiguity existing
herein shall not be interpreted against any party but shall be interpreted
according to the rules for the interpretation of arm’s length agreements.

Section 6.10 WAIVER OF JURY TRIAL. THE COMPANY AND THE DIRECTOR, AFTER
CONSULTING OR HAVING HAD THE OPPORTUNITY TO CONSULT WITH COUNSEL, KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVE ANY RIGHT EITHER OF THEM MAY HAVE TO A TRIAL
BY JURY IN ANY LITIGATION BASED UPON OR ARISING OUT OF THIS LOAN AGREEMENT, THE
NOTE, THE SECURITY DOCUMENTS, OR ANY RELATED INSTRUMENT OR AGREEMENT, OR ANY OF
THE TRANSACTIONS CONTEMPLATED THEREBY, OR ANY COURSE OF CONDUCT, DEALING,
STATEMENTS (WHETHER ORAL OR WRITTEN), OR ACTIONS OF ANY OF THEM. THIS WAIVER
SHALL NOT IN ANY WAY AFFECT THE DIRECTOR’S ABILITY TO PURSUE REMEDIES PURSUANT
TO ANY CONFESSION OF JUDGMENT OR COGNOVIT PROVISION CONTAINED IN THE NOTE, IN
ANY LOAN DOCUMENT OR ANY RELATED INSTRUMENT OR AGREEMENT. NEITHER THE COMPANY
NOR THE DIRECTOR SHALL SEEK TO CONSOLIDATE, BY COUNTERCLAIM OR OTHERWISE, ANY
ACTION IN WHICH A JURY TRIAL HAS BEEN WAIVED WITH ANY OTHER ACTION IN WHICH A
JURY TRIAL CANNOT BE OR HAS NOT BEEN WAIVED. THESE PROVISIONS SHALL NOT BE
DEEMED TO HAVE BEEN MODIFIED IN ANY RESPECT OR RELINQUISHED BY THE COMPANY OR
THE DIRECTOR EXCEPT BY A WRITTEN INSTRUMENT EXECUTED BY BOTH OF THEM.

Section 6.11. Governing Law. This Agreement shall be deemed to be a contract
made under the laws of the State and for all purposes shall be governed by and
construed in accordance with the laws of the State.

 

34



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed and delivered as of the
date hereinbefore written.

 

DIRECTOR OF DEVELOPMENT, STATE OF OHIO By:   /s/    Candace M. Jones          
Candace M. Jones Title:   Chief Legal Counsel and Ethics Officer

 

INTELLINETICS, INC.,

an Ohio corporation

By:   /s/    Matthew L. Chretien         Title:   President

 

And as party to this agreement with respect to

Section 4.4 and Article 5:

THE AVATAR GROUP, INC.,

an Ohio corporation

By:   /s/    Matthew L. Chretien         Title:   Vice President

 

35



--------------------------------------------------------------------------------

EXHIBIT A

(to Loan Agreement between the Director of Development of the State of Ohio

and Intellinetics, Inc., July 17, 2009)

Form of Note



--------------------------------------------------------------------------------

COGNOVIT PROMISSORY NOTE

 

$1,012,500    July         , 2009

For value received, Intellinetics, Inc., an Ohio corporation (the “Company”),
promises to pay to the order of the Director of Development of the State of Ohio
(the “Director”), at Strategic Business Investment Division, 77 South High
Street, 28th Floor, P.O. Box 1001, Columbus, Ohio 43216-1001, or at such other
address as may be designated in writing by the Director, the principal sum of
One Million Twelve Thousand Five Hundred Dollars ($1,012,500), or such amount
thereof as shall be disbursed to the Company, with interest on the amount of
principal from time to time outstanding from the first Escrow Funding Date as
specified under and defined in the Loan Agreement between the Director and the
Company dated as of July 17, 2009 (the “Loan Agreement”), at the rate of six
percent (6%) per annum until paid, subject to adjustment as set forth in the
Loan Agreement or herein. Interest on this Note shall be paid in monthly
installments, which shall be due and payable on the first day of each calendar
month commencing on the first day of                 2010 (the “First Interest
Payment Date”) and such amount shall include interest accrued hereon from the
Escrow Funding Date to the First Interest Payment Date. The principal of this
Note shall be paid in forty-eight (48) consecutive monthly installments of
                              ($             ) each plus interest thereon, which
shall be due and payable on the first day of each calendar month commencing on
the first day of                     2011 (the “First Installment Date”) and
ending on                         2015 (the “Last Installment Date”) and the
amount of the installment payable on the Last Installment Date shall be equal to
the balance of the principal sum outstanding, together with interest accrued
thereon and yet unpaid. In addition, the Company promises to pay to the order of
the Director a monthly service fee equal to one-twelfth (1/12) of one percent
(1.0%) of the principal balance outstanding from time to time under this Note
(the “Service Fee”), and such Service Fee shall be due and payable on the first
day of each calendar month commencing on the first day of the second month after
the first Escrow Funding Date and continuing each following month until and
including the Last Installment Date.

In addition to all other payments required under hereunder, upon maturity of the
Loan (as defined in the Loan Agreement) whether at scheduled maturity, by
acceleration or otherwise, the Company shall pay to the Director a loan
participation fee equal to 10% of the dollar amount of the Loan actually funded;
provided, however, if the Loan is prepaid in full prior to Last Installment
Date, the loan participation fee shall be paid to the Director at the time of
such prepayment.

This Note does not of itself constitute a commitment by the Director to make any
disbursement of the Loan (as defined in the Loan Agreement) to the Company. The
conditions for making such a disbursement are set forth in the Loan Agreement.
The disbursements made by the Director to the Company shall not exceed the face
amount of this Note and the total amount of such disbursement is limited by and
subject to the conditions for making disbursement of the Loan as set forth in
the Loan Agreement.



--------------------------------------------------------------------------------

The annual rate of interest stated herein shall apply to a 360-day period, and
amounts of interest due hereunder shall be computed upon the basis of 30-day
months. Installments of principal, interest and monthly service fee shall be
applied first to monthly service fee, then interest as provided herein and the
balance to principal due hereunder.

The Company may prepay all or any portion of the principal sum hereof at any
time without penalty. All such prepayments shall be applied to the payment of
the principal installments due hereon in the inverse order of their maturity,
and shall be accompanied by the payment of accrued interest and monthly service
fee on the amount of the prepayment to the date thereof.

The payment of this Note and all interest and monthly service fees hereon is
secured by a Security Agreement, Intercreditor Agreement, Guaranty of Payment,
and UCC Financing Statements (collectively, the “Security Documents”). The
covenants, conditions and agreements contained in the Security Documents and the
Loan Agreement are hereby made a part of this Note.

The Company, each endorser and any other party liable on this Note severally
waives demand, presentment, notice of dishonor and protest.

If default be made in the payment of any installment of principal, interest
and/or monthly service fee under this Note when any such payment shall have
become due and payable, or if an “Event of Default,” as defined in the Loan
Agreement or the Security Documents, shall have occurred and be subsisting,
then, at the option of the Director, the entire principal sum payable hereunder
and all interest and monthly service fees accrued thereon shall become due and
payable at once, without demand or notice.

To the extent permitted by law, upon the occurrence of an Event of Default and
until such time such Event of Default shall have been cured or waived, the rate
of interest under this Note and on any obligation of the Company under the Loan
Documents shall be increased to ten percent (10%) per annum.

THE COMPANY AND THE DIRECTOR, AFTER CONSULTING OR HAVING HAD THE OPPORTUNITY TO
CONSULT WITH COUNSEL, KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE ANY RIGHT
EITHER OF THEM MAY HAVE TO A TRIAL BY JURY IN ANY LITIGATION BASED UPON OR
ARISING OUT OF THIS NOTE, THE LOAN AGREEMENT, THE SECURITY DOCUMENTS, OR ANY
RELATED INSTRUMENT OR AGREEMENT, OR ANY OF THE TRANSACTIONS CONTEMPLATED
THEREBY, OR ANY COURSE OF CONDUCT, DEALING, STATEMENTS (WHETHER ORAL OR
WRITTEN), OR ACTIONS OF EITHER OF THEM. THIS WAIVER SHALL NOT IN ANY WAY AFFECT
THE DIRECTOR’S ABILITY TO PURSUE REMEDIES PURSUANT TO ANY CONFESSION OF JUDGMENT
OR COGNOVIT PROVISION CONTAINED HEREIN, IN THE LOAN AGREEMENT, THE SECURITY
DOCUMENTS OR ANY RELATED INSTRUMENT OR AGREEMENT. NEITHER THE COMPANY NOR THE
DIRECTOR SHALL SEEK TO CONSOLIDATE, BY COUNTERCLAIM OR OTHERWISE, ANY ACTION IN
WHICH A JURY TRIAL HAS BEEN WAIVED WITH ANY OTHER ACTION IN WHICH A JURY TRIAL
CANNOT BE OR HAS NOT BEEN WAIVED. THESE PROVISIONS SHALL NOT BE

 

2



--------------------------------------------------------------------------------

DEEMED TO HAVE BEEN MODIFIED IN ANY RESPECT OR RELINQUISHED BY THE COMPANY OR
THE DIRECTOR EXCEPT BY A WRITTEN INSTRUMENT EXECUTED BY BOTH OF THEM.

The Company hereby irrevocably authorizes any attorney-at-law, including any
attorney-at-law employed or retained by the Director, to appear for it in any
action on this Note at any time after the same becomes due as herein provided,
in any court of record situated in Franklin County, Ohio (which the Company
acknowledges to be the place where this Note was signed), or in the county where
the Company then resides or can be found, to waive the issuing and service of
process, and confess a judgment in favor of the Director or other holder of this
Note against the Company for the amount that may then be due, with interest at
the rate provided for herein, together with the costs of suit, and to waive and
release all errors in said proceedings and the right to appeal from the judgment
rendered. The Company consents to the jurisdiction and venue of such court. The
Company waives any conflict of interest that any attorney-at-law employed or
retained by the Director may have in confessing judgment hereunder and consents
to the payment of a legal fee to any attorney-at-law confessing judgment
hereunder.

This Note was executed in Hilliard, Ohio, and shall be construed in accordance
with the laws of Ohio.

 

WARNING — BY SIGNING THIS PAPER YOU GIVE UP YOUR RIGHT TO NOTICE AND COURT
TRIAL. IF YOU DO NOT PAY ON TIME A COURT JUDGMENT MAY BE TAKEN AGAINST YOU
WITHOUT YOUR PRIOR KNOWLEDGE AND THE POWERS OF A COURT CAN BE USED TO COLLECT
FROM YOU REGARDLESS OF ANY CLAIMS YOU MAY HAVE AGAINST THE CREDITOR WHETHER FOR
RETURNED GOODS, FAULTY GOODS, FAILURE ON HIS PART TO COMPLY WITH THE AGREEMENT,
OR ANY OTHER CAUSE.

 

INTELLINETICS, INC.,

an Ohio corporation

By:     Title:    

This Note is subject to the terms and conditions of a certain Intercreditor
Agreement of even date herewith between the Director and The Delaware County
Bank and Trust Company.

 

3



--------------------------------------------------------------------------------

EXHIBIT B

(to Loan Agreement between the Director of Development of the State of Ohio

and Intellinetics, Inc., dated July 17, 2009)

Project Equipment

 

  •  

GX software network servers

 

  ¡    

Business class windows application servers running Microsoft OS and SQL server
database technology

 

  •  

GX security software and appliances

 

  ¡    

Business class network monitoring software and hardware

 

  •  

GX network attached storage

 

  ¡    

Business class network attached mass storage hardware and management software

 

  •  

GX backup software and appliances

 

  ¡    

Business class data backup hardware and management software



--------------------------------------------------------------------------------

EXHIBIT C

(to Loan Agreement between the Director of Development of the State of Ohio

and Intellinetics, Inc., dated July 17, 2009)

Project Intangible Facilities

 

1. Intellivue WebAPI —

These are the primary web components that exist on the back end of the system.
Developed in asp.net, they reside on the Intellinetics managed platform.
Internal documentation phase at this time.

 

2. Host Site Manager (HSM)

End user site administration—security, user management, solution modification,
connectors to other business systems (ERP, CRM, QuickBooks, etc.), Solutions
On-Demand, and MFD connectors.

 

3. Document Processing Services (DPS)

  a. Auto redaction

  b. Barcode processing, image cleanup,

  c. Optical character recognition (OCR) / intelligent character recognition
(ICR),

  d. Text annotation and burning, image conversion,

  e. Workflow routing, customer pre/post processing.

 

4. Host Site Services

Administrative / Management / sales system

Providing automated setup and service initiation.

Online sales setup system, site manager

 

5. Business Process Automation Layer (Activity Center) The Activity Center is a
key client software add-on for workflow and business process automation.

 

6. Client Applications —

  a. GX (search / view)

  b. GXI (Indexing—catalogs new content into system)

  c. GXS (scanning module)



--------------------------------------------------------------------------------

SCHEDULE 1.2

Schedule of Development

Work packages and current start / end windows:

 

  1. Intellivue WebAPI -01/2009-12/2009

These are the primary web components that exist on the back end of the system.
Developed in asp.net, they reside on the Intellinetics managed platform.
Internal documentation phase at this time.

 

  2. Host Site Manager (HSM)04/2009-09/2009

End user site administration—security, user management, solution modification,
connectors to other business systems (ERP, CRM, QuickBooks, etc.), Solutions
On-Demand, and MFD connectors.

 

  3. Document Processing Services (DPS) 04/2009-06/2010

 

  a. Auto redaction

  b. Barcode processing, image cleanup,

  c. Optical character recognition (OCR) / intelligent character recognition
(ICR),

  d. Text annotation and burning, image conversion,

  e. Workflow routing, customer pre/post processing.

 

  4. Host Site Services 01/2009-6/2010

Administrative / Management / sales system

Providing automated setup and service initiation.

Online sales setup system, site manager

 

  5. Business Process Automation Layer (Activity Center) 04/2009—6/2010

The Activity Center is a key client software add-on for workflow and business
process automation.

 

  6. Client Applications—

 

  a. GX (search/ view)-v2.0                                          
                       1/2010

 

  b. GXI (Indexing—catalogs new content into system) v2.0             1/2010

 

  c. GXS (scanning module)—v2.0                                          
           1/2010



--------------------------------------------------------------------------------

SCHEDULE 2.2(k)

Financial Statements

 

1. Personal Financial Statement for Matthew Chretien dated May 6, 2008

2. Personal Financial Statement for Alfred Michael Chretien dated October 20,
2008

3. Historical, Current (08-08) and Projected P&L for 2005 through 2011 dated
September 25, 2008

4. Historical, Current (08-08) and Projected Balance Sheet for 2005 through 2011
dated September 25, 2008